Title: From Thomas Jefferson to James Currie, 30 August 1801
From: Jefferson, Thomas
To: Currie, James


Dear Sir
Monticello Aug. 30. 1801.
Since my arrival at home I have two or three times recieved Vaccine matter from Dr. Waterhouse at Boston & through him from Dr. Jenner of London, which has been inoculated directly or by succession1 into 30. or 40. of my family, & 20. or 30. of mr Randolph’s with perfect success. many of them are through the disease. a few had slight fevers, and one only a bad arm, produced by too deep an incision & scratching the [pustule?]. the matter from England & Boston produced exactly the same appearances & I have entire confidence in it’s genuineness. understanding that from spurious matter or some other cause you have failed in introducing the genuine disease into Richmond, I send you by judge Stuart a phial in which is a needle & thread & half a dozen tooth picks impregnated yesterday from a pustule of the 7th. day in a very proper state. the thread was drawn through several times till stiff with matter: the tooth picks inserted into the pustule and well moistened at their points, about an eighth to a quarter of an inch.  I thank you for your attention to the arbitration & shall be glad to recieve the award as soon as delivered. I shall remain here to the last week of the ensuing month & shall be very happy to see you here at any time & all times. accept assurances of my constant esteem & respect.
Th: Jefferson
